Title: Enclosure: Minutes of the Council, 9 December 1756
From: Council
To: 



[Williamsburg, 9 December 1756]

At a Council held Decemr 9th 1756.
The Governor was pleased to communicate to the Board, and to desire their Advice upon, a Letter from Col. Washington dated from Fort Loudoun the 2d of this Instant, signifying his Apprehensions that the Order of Council of the 15th of last

month will be productive of many Evils, and inclosing the Returns of their Strength at Winchester, amounting to Eighty One Effectives, exclusive of the Drafts. Also a Letter from his Excellency the Right Honorable the Earl of Loudoun, dated from Fort Edward the 25th of October, signifying he should immediately write to Col. Stanwix to send off directly proper Officers to Virginia for recruiting; that he concur’d in Opinion with his Honor for supporting Fort Cumberland this Winter; that he can’t agree with Col. Washington, in not drawing into him the Posts from the Stockade Forts, in order to defend that advanced one; and imagines much of the Frontier will be exposed, by retiring the advanced Posts near Winchester.
Whereupon it was the Opinion of the Board that the former Order of Council for reinforcing Fort Cumberland with One Hundred Men should be carried into Execution; but, as that Number can’t be supplied from Winchester, where they think it necessary a Hundred men should remain with a proper Officer, that all the small Forts, except that on the South Branch commanded by Capt. Waggoner, should be evacuated for that Purpose.
